3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entire thickness of the ring fitting within a depth of the recess must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the pre-stressing spring" in lines 1,2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 4, 7-12, 16, 17, 21, and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McMillen (US Patent No. 5,897,119).
Regarding claim 1, the McMillen reference discloses a dynamic sealing device (Figs. 3-6) configured to provide sealing between at least a first part (12) and at least a second part (14) having a relative rotational movement in relation to the first part, the device comprising: 
a seal (10) provided with a body portion (e.g. body portion of 10), and with first (32) and second (34) lips each extending from the body portion, the first lip facing the second lip (Fig. 3), the seal being formed from a first predetermined material having a first coefficient of friction (Figs. 3-6); and 
a ring (50) formed from a second predetermined material different from the first predetermined material and having a second coefficient of friction different from the first coefficient of friction (Figs. 3-6),
wherein the ring is securely connected with the seal at the location of the body portion (Figs. 3-6), and 
wherein in that the first coefficient of friction of the first predetermined material forming the seal is greater than the second coefficient of friction of the second predetermined material forming the ring (Figs. 3-6).
Regarding claim 3, the McMillen reference discloses the seal is annular and the first and second lips each extend from the body portion in a respective direction which is inclined relative to a radial direction of the seal (Figs. 3-6).

Regarding claims 7, 16, and 17, the McMillen reference discloses the ring is configured so as to cover between approximately 10% and approximately 95% of an inside face of the seal (Figs. 3-6).
Regarding claim 8, the McMillen reference discloses the ring is permanently accommodated in the seal (Figs. 3-6).
Regarding claim 9, the McMillen reference discloses the ring is accommodated in a recess (recess of 10 accommodating 50) provided in the body portion remotely from the first and second lips (Figs. 3-6).
Regarding claim 10, the McMillen reference discloses a connecting mechanism (Figs. 1-6) for connecting at least a first part (12) with at least a second part (14) having a relative rotational movement in relation to the first part, comprising a first member (Figs. 1-6) configured to be connected to the first part, a second member (Figs. 1-6) movable relative to the first member and configured to be connected to the second part, the first member and the second member being connected with each other for the transfer of a fluid from one of the first and second parts to the other of the first and second parts (Figs. 1-6), as well as at least one sealing device (Figs. 3-6) according to claim 1 disposed in at least one groove provided in the mechanism located at a junction between the first member and the second member (Figs. 3-6).
Regarding claim 11, the McMillen reference discloses the first member forms part of a mooring turret (Figs. 1,2) of a floating production unit (Figs. 1,2) and the second 
Regarding claim 12, the McMillen reference discloses the seal is annular and the first and second lips each extend from the body portion in a respective direction which is inclined relative to a radial direction of the seal (Figs. 1-6).
Regarding claim 21, the McMillen reference discloses the ring is permanently accommodated in a recess (recess of 10 accomodating 50) of the body portion at an end of the seal opposite that of the first and second lips (Figs. 3-6).
Regarding claim 22, the McMillen reference discloses the ring is accommodated in a recess (recess of 10 accommodating 50) in an inside face of the seal (Figs. 3-6) defined by a bottom and opposing inner edges (Figs. 3-6), the ring comprising a free face (face of 50 closest to 14) and a bearing face (axially extending face of 50 in contact with 10) that is opposite the free face and disposed against a bottom (Figs. 3-6) of the recess (Figs. 3-6), the opposing inner edges of the recess fitting against opposing outer edges of the ring (Figs. 3-6), and an entire thickness of the ring (18) fitting within a depth of the recess (e.g. as much as Fig. 2 of the current disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 5, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillen.
Regarding claim 2, the McMillen reference discloses the invention substantially as claimed in claim 1.
However, the McMillen reference fails to explicitly disclose the first predetermined material is mainly produced from polyetheretherketone (PEEK) and the second predetermined material is mainly produced from a material chosen from polytetrafluoroethylene (PTFE), perfluoroalkoxy alkane (PFA), polychlorotrifluoroethylene (PCTFE), ethylene tetrafluoroethylene (ETFE) and polyurethane (PU).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the seal and ring of the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a system with longer life and better lubricity.  In re Leshin, 125 USPQ 416.
Regarding claims 5 and 13-15, the McMillen reference discloses the invention substantially as claimed.
However, the McMIllen reference fails to explicitly disclose the first and second lips define between them a cavity (16) of the seal and are furthermore each provided with a turned-back portion (e.g. 13) directed towards the cavity (Figs. 1,2).

6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675